Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 12/05/2017.  Claims 1-20 are pending in the case.  Claims 1, 10, and 16 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 10 recites a “computer readable storage medium” as defined in specification paragraph [0051]. However, the specification fails to limit expressly the term “machine readable storage medium” to exclude signals, carrier waves, etc., the term encompasses transitory propagating signals.
	Examiner suggests amending the recited “machine readable storage medium” to 
Claims 11-15 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 10, 13, and 15-16, 20 are rejected under AIA  35 U.S.C §103 as being unpatentable over Gupta et al. (US 20170099242 A1, hereinafter Gupta) in view of Magliozzi et al. (US 20180131645 A1, hereinafter Magliozzi).

As to independent claims 1, 10, and 16, Gupta teaches a method for generating a response from a question and answer knowledge base (paragraph [0003], the present teaching relates to methods and systems for dynamically generating a card; paragraph [0078], the Q/A engine 518 may check the person-centric knowledge database 532), the method comprising:
(paragraph [0078], the Q/A engine 518 may check the person-centric knowledge database 532 and/or the private database 548 and semi-private database 546 in the person-centric space 200 via the person-centric knowledge retriever 526 to see if the question is related to any private, semi-private data, or personal knowledge of the person 102); 
determining, by the one or more processors, a plurality of entities in the plurality of answers to the plurality of questions (paragraph [0063], Once the question is classified as personal, the person-centric INDEX system 202 may extract various features including entities and relationships from the question; The extracted entities and relationships may be used by the person-centric INDEX system 202 to traverse a person-centric knowledge database derived from the person-centric space 200; the knowledge base stored plurality answers to the plurality questions); and 
for an answer of the plurality of answers (paragraph [0063], When an exact match of relationship and entity are found, an answer is returned; the returned answer is the answer of the plurality of answers):
determining, by the one or more processors, text for slots of a triplet based, at least in part, on one or more entities extracted from the answer (paragraph [0079], the person-centric relationships may be stored in a triple format including one or more entities and a relationship there between. When the Q/A engine 518 finds an exact match of relationship and entity, it returns an answer; the entities exact match in a triple format is the matching of slots of a triplet of the answer, and the returned answer is the text);
(paragraph [0079], The extracted entities and relationships are used to traverse, by the person-centric knowledge retriever 526, the person-centric knowledge database 532, which stores person-centric relationships stored in a pre-defined form).
Gupta does not teach:
a method for generating a chatbot from a question and answer document, and 
receiving, by one or more processors, at least one document comprising a plurality of questions and a plurality of answers to the plurality of questions, and the plurality of answers to the plurality of questions;
Magliozzi teaches:
a method for generating a chatbot from a question and answer document (paragraph [0003], The present technology includes methods and systems to train a chatbot; paragraph [0044], For example, a pre-existing document including Frequently Asked Questions ( FAQs) and corresponding answers can be made available to the chatbot),
receiving, by one or more processors, at least one document comprising a plurality of questions and a plurality of answers to the plurality of questions, and the plurality of answers to the plurality of questions (paragraph [0044], For example, a pre-existing document including Frequently Asked Questions (FAQs) and corresponding answers can be made available to the chatbot; The processor can scan the FAQs and extract question-answer pairs from the FAQs).
extract question-answer pairs from the FAQs (Magliozzi, paragraph [0044]).


As to dependent claims 7, 15, and 20, the rejection of claim 1 is incorporated. Gupta teaches the method of claim 1, further comprising:
receiving, by the one or more processors, a question (paragraph [0071], A person 102 may interact with the person-centric INDEX system 202 via the user interface 502 by providing an input. The input may be made by, for example, typing in a query, question, or task request, or clicking or touching any user interface element in the user interface 502 to enter a query, question, or task request); 
creating, by the one or more processors, a question triplet from the question (paragraph [0079], Once the question is classified as personal, various features including entities and relationships are extracted by the Q/A engine 518 from the question using, for example, a machine learned sequence tagger; the Q/A engine 518 takes into consideration a similarity between the question and answer triples and uses the similarity to find the candidate answers);
determining, by the one or more processors, if an answer triplet in the database of tree structures is a match to the question triplet (paragraph [0079], When the Q/A engine 518 finds an exact match of relationship and entity, it returns an answer); and 
providing an answer response to the question in response determining that the answer triplet matches the question triplet (paragraph [0073], Another function of the user interface 502 involves presenting information to the person 102 either as responses to the inputs, such as search results, answers).

As to dependent claim 13, the rejection of claim 1 is incorporated. Gupta teaches the machine readable storage medium of claim 10, wherein the operations further comprise:
store answer text associated with the answer used to create the triplet in the database; and associate the answer text with the triplet in the database (paragraph [0079], The extracted entities and relationships are used to traverse, by the person-centric knowledge retriever 526, the person-centric knowledge database 532, which stores person-centric relationships stored in a pre-defined form).

Claims 2, 11, and 17 are rejected under AIA  35 U.S.C §103 as being unpatentable over Gupta et al. (US 20170099242 A1, hereinafter Gupta) in view of Magliozzi et al. (US 20180131645 A1, hereinafter Magliozzi) and in view of Lee et al. (US 20060224383 A1, hereinafter Lee) and in view of Syed et al. (US 20140181000 A1, hereinafter Syed).

As to dependent claims 2, 11, and 17, the rejection of claim 1 is incorporated. 
Gupta teach the method of claim 1, further comprising the triplet (paragraph [0063], the person-centric knowledge database may store data in a triple format including one or more entities and relationships between the one or more entities. When an exact match of relationship and entity are found, an answer is returned).
Gupta/Magliozzi does not teach: 
determining a set of one or more focus entities from the plurality of entities; 
determining if the triplet includes a focus entity of the set of one or more focus entities;
in response to determining that the response does not contain a focus entity, discarding the triplet.
	Lee teaches:
determining a set of one or more focus entities from the plurality of entities  (paragraph [0041], The focus determination unit 130 determines a focus of the input speech using entity information having contents that requires a response among the extracted entity information.  In the above-described example, the extracting unit 110 can extract entity information "what," "time," "does", "drama," "Haesin," "Su-jong Choi," "start," and "today.").
Since Gupta/Magliozzi a method of generating system response from a knowledge base, it would have been obvious to one of ordinary skill in the art before the recognize grammatically corrects speech as well as grammatically incorrect speech and then respond to the speech (Lee, paragraph [0056]).
Gupta/Magliozzi/Lee does not teach:
determining if the triplet includes a focus entity of the set of one or more focus entities;
in response to determining that the response does not contain a focus entity, discarding the triplet.
Syed teaches:
determining if the triplet includes a focus entity of the set of one or more focus entities (paragraph [0134], This processing can be performed on a triple-by-triple (that is, chunk-by-chunk) basis, resulting in a TRUE or a FALSE condition for each comparison).
in response to determining that the response does not contain a focus entity, discarding the triplet (paragraph [0135], When the SLU 806 has finished processing the delivered triples and no match has been found, then the SLU 806 returns a FALSE to the CU 804; paragraph [0136], If the SLU 806 returns a FALSE, then the knowledge base 810 of the device 800 does not contain information about the query being posed and thus the recipe or the control flow in the state machine can be dropped and the device can return to its idle state; the compared triple is the focus entity).
Since Gupta/Magliozzi/Lee teaches a method of generating system response from a knowledge base, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Syed, as the prior arts are in the same application filed of auto system response analysis, and Syed further teaches discarding the response. By incorporating Syed into Gupta/Magliozzi/Lee would improve the integrity of Gupta/Magliozzi/Lee’s system by allowing to searching the knowledge base for required triples (Syed, paragraph [0133]).

Claims 3, 12, and 18 are rejected under AIA  35 U.S.C §103 as being unpatentable over Gupta et al. (US 20170099242 A1, hereinafter Gupta) in view of Magliozzi et al. (US 20180131645 A1, hereinafter Magliozzi) in view of Lee et al. (US 20060224383 A1, hereinafter Lee) and in view of Syed et al. (US 20140181000 A1, hereinafter Syed) and in view of Weiss et al. (US 20150324349 A1, hereinafter Weiss).

As to dependent claims 3, 12, and 18, the rejection of claim 2 is incorporated. Lee teaches the method of claim 2, further comprising:
determining if a triplet comprises a focus entity of the set of one or more focus entities (paragraph [0041], The focus determination unit 130 determines a focus of the input speech using entity information having contents that requires a response among the extracted entity information.  In the above-described example, the extracting unit 110 can extract entity information "what," "time," "does", "drama," "Haesin," "Su-jong Choi," "start," and "today.").
Gupta/Magliozzi/Lee/Syed does not teach:
in response to determining that the first slot of the text does not comprise a focus entity, rewriting the text so that the first slot of the text is the focus entity.
Weiss teaches:
in response to determining that the first slot of the text does not comprise a focus entity, rewriting the text so that the first slot of the text is the focus entity (paragraph [0111], the system may rewrite the first sentence of segment of text into the 
following textual rewrites: "Bob sings"; "Bob dances"; "Bob jumps."; the name entity “Bob” is in the focus entity to be written at the first slot of the sentence, and before rewrite, Bob is not in the first slot).
Since Gupta/Magliozzi/Lee/Syed teaches a method of generating system response from a knowledge base, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate discarding the triplet, as taught by Weiss, as the prior arts are in the same application filed of auto system response analysis, and Weiss further teaches focus entity rewrite. By incorporating Weiss into Gupta/Magliozzi/Lee/Syed would improve the integrity of Gupta/Magliozzi/Lee/Syed’s system by allowing to identify subjects and/or associated actions (Weiss, paragraph [0110]).

Claims 4, 6, 14, and 19 are rejected under AIA  35 U.S.C §103 as being unpatentable over Gupta et al. (US 20170099242 A1, hereinafter Gupta) in view of Magliozzi et al. (US 20180131645 A1, hereinafter Magliozzi) and in view of Lee et al. (US 20060224383 A1, hereinafter Lee).

As to dependent claim 4, the rejection of claim 1 is incorporated. Gupta teaches the method of claim 1, further comprising: to produce text for a slot of the triplet (paragraph [0079], the person-centric relationships may be stored in a triple format including one or more entities and a relationship therebetween. When the Q/A engine 518 finds an exact match of relationship and entity, it returns an answer; the entities match in a triple format is the matching of text for slots of a triplet).
	Gupta/Magliozzi does not teach:
disambiguating an entity to produce text for a slot.
Lee teaches:
disambiguating an entity to produce text for a slot (paragraph [0055], The mapping unit 140 maps lower entities corresponding to the focus for each of the portions of extracted entity information (operation 230).  The recognition unit 160 arranges the extracted entity information according to a semantic association among the mapped lower entities).
Since Gupta/Magliozzi a method of generating system response from a knowledge base, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate disambiguating an entity to produce text for a slot, as taught by Lee, as the prior arts are in the same application filed of auto system response analysis, and Lee further teaches using FAQ as the question and answer knowledge base. By incorporating Lee into Gupta/Magliozzi would recognize grammatically corrects speech as well as grammatically incorrect speech and then respond to the speech (Lee, paragraph [0056]).

As to dependent claims 6, 14, and 19, the rejection of claim 1 is incorporated. Gupta teaches the method of claim 1, wherein storing the triplet as the tree structure in the database of tree structures (paragraph [0079], The extracted entities and relationships are used to traverse, by the person-centric knowledge retriever 526, the person-centric knowledge database 532, which stores person-centric relationships stored in a pre-defined form).
Gupta/Magliozzi does not teach:
storing a focus entity as a top level node of the tree structure.
	Lee teaches:
storing a focus entity as a top level node of the tree structure (paragraph [0019], n the extracting of the input speech entity information and the upper entity, the input speech entity information and the upper entity may be read from a stored collection of the domain including preset entity information and upper entities).
Since Gupta/Magliozzi a method of generating system response from a knowledge base, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate storing a focus entity as a top level node of the tree structure, as taught by Lee, as the prior arts are in the same application filed of auto system response analysis, and Lee further teaches using FAQ as the question and answer knowledge base. By incorporating Lee into Gupta/Magliozzi recognize grammatically corrects speech as well as grammatically incorrect speech and then respond to the speech (Lee, paragraph [0056]).

Claim 5 is rejected under AIA  35 U.S.C §103 as being unpatentable over Gupta et al. (US 20170099242 A1, hereinafter Gupta) in view of Magliozzi et al. (US 20180131645 A1, hereinafter Magliozzi) and in view of Waltinger (US 20150339577A1, hereinafter Waltinger).

As to dependent claim 5, the rejection of claim 1 is incorporated. Gupta/Magliozzi does not teaches the method of claim 1, further comprising:
flattening the answer to create a plurality of concepts, wherein a first concept is used for the triplet and a second concept is used for at least one additional triplet.
Waltinger teaches:
flattening the answer to create a plurality of concepts, wherein a first concept is used for the triplet and a second concept is used for at least one additional triplet (paragraph [0063], In the selection entity 1, a number of properties or predicates are selected from a given RDF-based knowledge base 30; and also paragraph [0065], In other words, the triple generation entity 2 selects a list of URI-based objects and subjects (e.g., "Author XY", "Author AB"), all which have the predicate (e.g., dbpprop:author) in common).
Since Gupta/Magliozzi a method of generating system response from a knowledge base, it would have been obvious to one of ordinary skill in the art before the the feature representation of the candidate transformation (Waltinger, paragraph [0070]).

Claim 8 is rejected under AIA  35 U.S.C §103 as being unpatentable over Gupta et al. (US 20170099242 A1, hereinafter Gupta) in view of Magliozzi et al. (US 20180131645 A1, hereinafter Magliozzi) in view of Syed et al. (US 20140181000 A1, hereinafter Syed).

As to dependent claims 8, the rejection of claim 1 is incorporated. Gupta teaches the method of claim 7, further comprising:
determining that the question triplet match the answer triplet (paragraph [0079], When the Q/A engine 518 finds an exact match of relationship and entity, it returns an answer); and 
providing answer text associated with the answer triplet in response determining that the question triplet match the answer triplet (paragraph [0073], Another function of the user interface 502 involves presenting information to the person 102 either as responses to the inputs, such as search results, answers).
Gupta/Magliozzi does not teach:
two slots of the triplet matches.

two slots of the triplet matches (paragraph [0139], The "Match-Subject-Return-Object" query matches a subject in a given RDF triple for a known predicate and creates a list of objects in the knowledge base 810 that match the subject and the predicate; the subject and the predicate are the two slots).
Since Gupta/Magliozzi teaches a method of generating system response from a knowledge base, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate two slots of the triplet matches, as taught by Syed, as the prior arts are in the same application filed of knowledge based system query response, and two slots of the triplet matches further teaches subject and predicate matching. By incorporating two slots of the triplet matches into Gupta/Magliozzi would improve the integrity of Gupta/Magliozzi’s system by allowing to match an object in a given RDF triple for a known predicate and creates a list of subjects in the knowledge base 810 that match the object and predicate (Syed,  paragraph [0140]).

Claim 9 is rejected under AIA  35 U.S.C §103 as being unpatentable over Gupta et al. (US 20170099242 A1, hereinafter Gupta) in view of Magliozzi et al. (US 20180131645 A1, hereinafter Magliozzi) in view of Syed et al. (US 20140181000 A1, hereinafter Syed) and in view of Bufe et al. (US 20160171062 A1, hereinafter Bufe).

As to dependent claims 9, the rejection of claim 1 is incorporated. Gupta teaches the method of claim 7, further comprising:
(paragraph [0079], When the Q/A engine 518 finds an exact match of relationship and entity, it returns an answer); and 
presenting the plurality of answer triplets to a user (paragraph [0073], Another function of the user interface 502 involves presenting information to the person 102 either as responses to the inputs, such as search results, answers).
Gupta/Magliozzi does not teach:
one slot of the question triplet matches,
receiving an indication of a user selection of the plurality of answer formats; and 
providing answer text associated with the selected answer format.
Syed teaches:
one slot of the question triplet matches (paragraph [0148], Find all occurrences of the identifier of this device in the knowledge base of this device with predicate "Has-a"; the predicate are one slot).
Since Gupta/Magliozzi teaches a method of generating system response from a knowledge base, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate one slot of the question triplet matches, as taught by Syed, as the prior arts are in the same application filed of knowledge based system query response, and two slots of the triplet matches further teaches subject and predicate matching. By incorporating two slots of the triplet matches into Gupta/Magliozzi would improve the integrity of Gupta/Magliozzi’s system by allowing to match an object in a given RDF triple for a known predicate and creates a list of subjects in the knowledge base 810 that match the object and predicate (paragraph [0140]).
Gupta/Magliozzi/Syed does not teach:
receiving an indication of a user selection of the plurality of answer formats; and 
providing answer text associated with the selected answer format.
Bufe teaches:
receiving an indication of a user selection of the plurality of answer formats (paragraph [0024], a first user interface answer mode 12 may be selected by the adaptive user interface management processing function/module 13 which includes specified answer settings which are activated); and 
providing answer text associated with the selected answer format (paragraph [0024], the adaptive user interface management processing function/module 13 may be configured to select a first user interface question mode 11 which includes specified question assistance settings which are activated).
Since Gupta/Magliozzi/Syed teaches a method of generating system response from a knowledge base, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving an indication of a user selection of the plurality of answer formats, and providing answer text associated with the selected answer format, as taught by Bufe, as the prior arts are in the same application filed of user interface response display, and Bufe further teaches answer format. By incorporating two slots of the triplet matches into Bufe into Gupta/Magliozzi/Syed would improve the integrity of Gupta/Magliozzi/Syed’s system by allowing to select an initial or default user interface question mode (paragraph [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer TO can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143